t c summary opinion united_states tax_court jason j gartlan petitioner v commissioner of internal revenue respondent docket no 11646-17s filed date harry j gartlan jr for petitioner brian e salisbury and harry j negro for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year year in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed he resided in delaware the sole issue for decision is whether petitioner is entitled to a premium_tax_credit ptc under sec_36b for the year in issue background2 in petitioner was enrolled in a health insurance plan offered through an insurance exchange created under the patient protection and affordable_care_act aca pub_l_no 124_stat_119 he paid monthly health insurance premiums of dollar_figure or a total of dollar_figure for the year in date the department of health and human services issued to petitioner a form 1095-a health insurance marketplace statement reporting that in no advance premium assistance payments had been made on his behalf on date petitioner timely filed a form_1040 u s individual_income_tax_return for reporting business income of dollar_figure deductions of 2some of the facts have been stipulated dollar_figure and dollar_figure for self-employment_tax and student_loan interest respectively and adjusted_gross_income agi of dollar_figure petitioner attached to his tax_return a form_8962 premium_tax_credit and claimed a ptc of dollar_figure petitioner reported a household size of one person and modified agi magi of dollar_figure respondent determined that petitioner is ineligible for the ptc because he is not an applicable_taxpayer within the meaning of sec_36b petitioner asserts that he is entitled to the ptc under a special rule for taxpayers with household_income below of the federal poverty_line and should be treated as an applicable_taxpayer consistent with the policy objectives underlying sec_36b discussion in general the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and are allowed only as there is a clear provision therefor indopco inc v 3the facts relevant to the disposition of this case are not in dispute therefore the assignment of the burden_of_proof is immaterial commissioner 503_us_79 292_us_435 in congress enacted the aca including new sec_36b see aca sec_1401 sec_124 stat pincite which established a refundable tax credit--the ptc-- available to an applicable_taxpayer to provide assistance in paying health insurance premiums sec_36b and b sec_36b generally defines the term applicable_taxpayer as a taxpayer whose household_income for a taxable_year equals or exceeds but does not exceed of the federal poverty_line fpl for the taxpayer’s household size sec_1_36b-2 income_tax regs the fpl is established by the most recently published federal poverty guideline sec_5 as of the first day of the the open enrollment period for health_insurance_coverage in effect for a calendar_year sec_36b sec_1_36b-1 income_tax regs 4the ptc is available for tax years ending after date see patient protection and affordable_care_act aca pub_l_no sec_1401 sec_124 stat pincite 5the federal poverty guidelines published by the department of health and human services are revised at least annually omnibus budget reconciliation act of pub_l_no sec_673 stat pincite codified as amended pincite u s c sec 6for health_insurance_coverage beginning on date the annual continued sec_36b defines the term household_income as the magi of the taxpayer plus the magi of family members for whom the taxpayer properly claims deductions for personal exemptions and who were required to file a federal_income_tax return under sec_1 sec_1_36b-1 e income_tax regs sec_36b defines magi as agi increased by certain items of income which are normally excluded from gross_income see sec_1_36b-1 income_tax regs sec_1_36b-2 income_tax regs provides an exception to the general definition of an applicable_taxpayer as follows special rule for taxpayers with household_income below percent of the federal poverty_line for the taxable_year -- i in general --a taxpayer other than a taxpayer described in paragraph b of this section whose household_income for a taxable_year is less than percent of the federal poverty_line for the taxpayer’s family size is treated as an applicable_taxpayer for the taxable_year if-- a the taxpayer or a family_member enrolls in a qualified_health_plan through an exchange for one or more months during the taxable_year continued open enrollment period began on date c f_r sec e accordingly for purposes of this case we look to the federal poverty guidelines in effect during the guidelines indicate that the applicable fpl for a household of one person for the contiguous states and the district of columbia was dollar_figure fed reg date b an exchange estimates at the time of enrollment that the taxpayer’s household_income will be at least percent but not more than percent of the federal poverty_line for the taxable_year c advance credit payments are authorized and paid for one or more months during the taxable_year and d the taxpayer would be an applicable_taxpayer if the taxpayer’s household_income for the taxable_year was at least but not more than percent of the federal poverty_line for the taxpayer’s family size i applicable_taxpayer the parties agree that petitioner’s household size was limited to one person himself and that his magi for the taxable_year was dollar_figure because his magi was below dollar_figure ie of the fpl for the year in issue he does not qualify as an applicable_taxpayer within the meaning of sec_36b ii sec_1_36b-2 income_tax regs petitioner nevertheless contends that he qualifies for the ptc under the special rule prescribed in sec_1_36b-2 income_tax regs we disagree 7aca sec stat pincite permits the secretary to authorize advance_payments of the ptc directly to a taxpayer’s insurance carrier advance_payments require an estimate of the amount of the ptc which the taxpayer may be entitled to claim on his tax_return see id internal_revenue_manual pt date sec_1_36b-2 income_tax regs requires that at the time that petitioner enrolled in a health insurance plan the insurance exchange estimated that his household_income would be at least but not more than of the fpl for the taxable_year in addition sec_1_36b-2 income_tax regs requires that advance premium assistance payments were authorized and paid on petitioner’s behalf during the year in issue there is no dispute that neither of these requirements was met in this case consequently petitioner does not qualify under the special rule for taxpayers with household_income below of the fpl iii policy argument as a final matter petitioner maintains that he should be treated as an applicable_taxpayer who is eligible for the ptc because he falls within the class of persons that the statute was intended to assist even if because of circumstances out of his control he does not satisfy the special rule prescribed in sec_1 36b- b i income_tax regs in support of his position petitioner cites king v burwell u s ____ 135_sct_2480 and states that the policy behind the ptc was to provide advance premium assistance payments to taxpayers like him who cannot afford to pay some or all of the cost of health insurance he avers that advance premium assistance payments should have been made on his behalf but no such payments were actually made because there was no relationship between the state of delaware the exchange and his insurance carrier that could facilitate the contribution and receipt of advance_payments while we are not unsympathetic to petitioner’s situation we are bound by the statute as written and the accompanying regulations when consistent therewith see 87_tc_1412 brissett v commissioner tcmemo_2003_310 wl at the controlling facts are that petitioner’s magi was below eligible levels and he does not qualify for the exception set forth in sec_1_36b-2 income_tax regs to the extent that petitioner believes that he has suffered an injustice due to a flaw in the controlling statutory provisions his recourse may be to seek a legislative remedy accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
